DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s system uses hydraulic fluid to displace the accumulator piston towards the first end. It is not understood how the first pressure (gas chamber pressure) can be greater than the second pressure (hydraulic chamber pressure) when the piston is displaced towards the first end by a maximum amount as claimed in claims 6 and 17-20. Since applicant has not disclosed any other means for displacing the accumulator piston towards the first end besides the hydraulic fluid pressure acting on the piston, it does not appear to be possible for the gas pressure to exceed the hydraulic pressure because the piston will always be in equilibrium between the two pressures. If the hydraulic pressure is lower than the gas pressure, the piston will move towards the second side which expands the gas chamber volume which decreases the gas pressure until the gas pressure equals the hydraulic pressure. If the hydraulic pressure is higher than the gas pressure, the piston will move towards the first side which decreases the gas chamber volume which increases the gas pressure by compressing the gas until the gas pressure equals the hydraulics pressure. How does applicant’s device move the piston towards the first end when the first pressure (gas pressure) is greater than the second pressure within the hydraulic chamber as claimed in claim 6 and 17? Applicant’s disclosure does not explain how applicant’s accumulator piston is able to move towards the first end by a maximum displacement with only hydraulic fluid that is introduced into the hydraulic chamber, while also having the result of the first pressure in the gas chamber becoming greater than the second pressure in the hydraulic chamber. It does not appear to be possible to have the gas pressure greater than the hydraulic pressure in applicant’s disclosed device. Applicant’s disclosure has not adequately described how this subject matter is achieved and therefore fails the written description requirement.

Claims 6 and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 Claims 6, and 17-20 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement:
C. The state of the prior art.		
D. The level of one of ordinary skill.
F. The amount of direction provided by inventor.
G. The existence of working examples.
H. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Applicant’s discussion of how the first (gas) pressure becomes greater than the second (hydraulic) pressure goes against conventional knowledge of pressure balancing physics. One of ordinary skill in the art would not know how to make and use the applicant’s device as disclosed because the gas pressure would not become greater than the hydraulic pressure in applicant’s disclosed device. There do not appear to be any working examples for this increasing gas pressure beyond the hydraulic pressure of an accumulator when the only force for compressing the gas is the hydraulic fluid pressure. An undue amount of experimentation would result from attempting to achieve applicant’s claimed feature with applicant’s disclosure. The prior art does not appear to be capable of achieving a gas pressure higher than a hydraulic pressure in an accumulator device similar to applicant’s where the only means for moving the piston and compressing the gas is the hydraulic fluid pressure means. 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 6, and 17-20 are not enabled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Peterson et al. (US 9739292), hereinafter ‘Peterson’.
	Peterson discloses:
1. An accumulator (100) comprising: an accumulator housing (102) defining a first end (108), a second end (106) opposite to the first end, and a hollow chamber (101, 105); and a piston (104) slidably disposed within the hollow chamber and adapted to displace between the first and second ends, wherein the piston divides the hollow chamber into a gaseous chamber (105) proximate to the first end of the accumulator housing and a hydraulic chamber (101) proximate to the second end of the accumulator housing, and wherein the piston defines: a first side surface (123) in communication with the gaseous chamber; and a second side surface (121) spaced apart from the first side surface such that a length of the piston is defined between the first and second side surfaces, wherein the second side surface is in communication with the hydraulic chamber, and wherein a cavity (see Fig. 2, cavity on second surface 121 is apparent) of the piston is in communication with the second side surface such that the cavity extends from the second side surface towards the first side surface along the length of the piston, the cavity being in fluid communication with the hydraulic chamber (see Fig. 2, apparent from Figures).

2. The accumulator of claim 1, wherein the hydraulic chamber and the cavity is adapted to contain a hydraulic fluid therein (chamber 101 and cavity of the piston 104 on the side of surface 121 contains hydraulic fluid, Col. 3).

3. The accumulator of claim 1, wherein the gaseous chamber is adapted to contain a pre-charged quantity of gas therein (Col. 3).

4. The accumulator of claim 3, wherein the pre-charged quantity of gas is compressed based on a displacement of the piston towards the first end (Col. 3).

5. The accumulator of claim 1, wherein a first pressure within the gaseous chamber increases based on a displacement of the piston towards the first end (Col. 3).

7. The accumulator of claim 1, wherein the gaseous chamber defines a first volume that varies based on a displacement of the piston (apparent from Figures, see Col. 3-4).

8. The accumulator of claim 7, wherein the hydraulic chamber and the cavity of the piston define a second volume that varies based on the displacement of the piston, wherein the second volume is isolated from the first volume (apparent from Figures, see Col. 3-4).

9. The accumulator of claim 8. wherein the second volume is isolated from the first volume by at least one sealing ring associated with the piston (seal rings 125, 135, apparent from Figures, see Col. 3-4).

10. The accumulator of claim 8. wherein the second volume is greater than the first volume when the piston is displaced towards the first end by a maximum displacement (apparent from Figures, see Col. 3-4, when piston 104 moves all the way towards end 108, chamber 105 would have a smaller volume than chamber 101).

11. The accumulator of claim 1, wherein the accumulator is in selective fluid communication with at least one hydraulic device (see Col. 3-4, accumulator is connected to a hydraulic system, which implicitly discloses being in selective fluid communication with at least one hydraulic device such as a pump or actuator or motor; examiner takes official notice that an accumulator being in selective communication with at least one hydraulic device is well known in the art and a standard technique in the field of hydraulics, and that it would have been obvious to implement the accumulator of Peterson to be in selective fluid communication with at least one hydraulic device for any number of reasons such as recovering excess hydraulic energy, providing make-up fluid, providing energy assistance, damping purposes, etc.).

12. The accumulator of claim 1, wherein the hydraulic chamber and the cavity are adapted to receive a hydraulic fluid from the at least one hydraulic device (see Col. 3-4, and claim 11 rejection discussion).

13. The accumulator of claim 12, wherein the piston is adapted to displace towards the first end based on receipt of the hydraulic fluid from the at least one hydraulic device (see Col. 3-4, and claim 11 rejection discussion).
14. The accumulator of claim 1, wherein the piston includes a cylindrical cup shaped structure (piston 104 includes a cylindrical cup shaped structure under the broadest reasonable interpretation in a manner consistent with applicant’s disclosure).

15. The accumulator of claim 1, wherein the cavity is centrally disposed within the piston (see Figures).

Claim(s) 1-5, 7-10 and 14-16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien, II et al. (US 9194401), hereinafter ‘O’Brien’
O’Brien discloses:
1. An accumulator comprising: an accumulator housing defining a first end (16), a second end (14) opposite to the first end, and a hollow chamber (29, 31); and a piston slidably disposed within the hollow chamber and adapted to displace between the first and second ends, wherein the piston divides the hollow chamber into a gaseous chamber (29) proximate to the first end of the accumulator housing and a hydraulic chamber (31) proximate to the second end of the accumulator housing, and wherein the piston defines: a first side surface in communication with the gaseous chamber (apparent from Fig. 3B); and a second side surface spaced apart from the first side surface such that a length of the piston is defined between the first and second side surfaces (apparent from Fig. 3B), wherein the second side surface is in communication with the hydraulic chamber (apparent from Fig. 3B), and wherein a cavity of the piston is in communication with the second side surface such that the cavity extends from the second side surface towards the first side surface along the length of the piston, the cavity being in fluid communication with the hydraulic chamber (apparent from Fig. 3B).

2. The accumulator of claim 1, wherein the hydraulic chamber and the cavity is adapted to contain a hydraulic fluid therein (Col. 6 lines 30-31).

3. The accumulator of claim 1, wherein the gaseous chamber is adapted to contain a pre-charged quantity of gas therein (Col. 6 lines 27-30).

4. The accumulator of claim 3, wherein the pre-charged quantity of gas is compressed based on a displacement of the piston towards the first end (apparent from the Figures).

5. The accumulator of claim I, wherein a first pressure within the gaseous chamber increases based on a displacement of the piston towards the first end (Col. 1-2, displacing the piston to compress the gas to store energy is standard operation for gas-hydraulic accumulators).

7. The accumulator of claim 1, wherein the gaseous chamber defines a first volume that varies based on a displacement of the piston (apparent from Fig. 3B, displacement of piston determines volume of gas chamber 29).

8. The accumulator of claim 7, wherein the hydraulic chamber and the cavity of the piston define a second volume that varies based on the displacement of the piston, wherein the second volume is isolated from the first volume (apparent from Fig. 3B, displacement of piston determines volume of gas chamber 29 and hydraulic chamber 31).

9. The accumulator of claim 8. wherein the second volume is isolated from the first volume by at least one sealing ring associated with the piston (seal ring 25).

10. The accumulator of claim 8. wherein the second volume is greater than the first volume when the piston is displaced towards the first end by a maximum displacement (see Fig. 3B, when piston 22 is displaced towards first end 16 by a maximum amount, hydraulic chamber volume 31 is larger than gas chamber volume 29).

14. The accumulator of claim 1, wherein the piston includes a cylindrical cup shaped structure (apparent from Fig. 3B, piston 22).

15. The accumulator of claim 1, wherein the cavity is centrally disposed within the piston (apparent from Fig. 3B, piston 22).

16. The accumulator of claim 1, wherein the cavity extends along more than half of the length of the piston (apparent from Fig. 3B, piston 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien.
Regarding claims 11-13, Obrien discloses the accumulator of claim 1 but does not explicitly disclose wherein 
wherein the accumulator is in selective fluid communication with at least one hydraulic device.
wherein the hydraulic chamber and the cavity are adapted to receive a hydraulic fluid from the at least one hydraulic device.
wherein the piston is adapted to displace towards the first end based on receipt of the hydraulic fluid from the at least one hydraulic device.
However, O’Brien Col. 1 discloses hydraulic accumulators used for energy storage used with hydraulic pumps and motors, by compressing a gas within the accumulator. While selective fluid communication is not explicitly disclosed, this feature is either implicit or inherent because the accumulator must be selectively isolated in order for it to function as an energy storage device, so that the pressurized fluid energy is actually stored and then selectively used. This also implies receiving hydraulic fluid from a pump, and selectively discharging the energy back into the system as needed, which is a well-known technique in the field of hydraulics. When energy is stored, the piston is displaced towards the first end based on the receipt of hydraulic fluid from a hydraulic device such as a pump to compress the gas and to store energy within the hydraulic system. 
Since selective fluid communication with a hydraulic device, receiving hydraulic fluid from a hydraulic device, and having the piston configured to be displaced to compress gas to store energy in a hydraulic system are all known techniques in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either recognized or modified the device of O’Brien to have the accumulator in selective fluid communication with at least one hydraulic device, wherein the hydraulic chamber and the cavity are adapted to receive a hydraulic fluid from the at least one hydraulic device, wherein the piston is adapted to displace towards the first end based on receipt of the hydraulic fluid from the at least one hydraulic device, as a mere matter of applying known techniques in the art to a known devices to yield only expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        April 29, 2022